- provide by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2011 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Enersis S.A. A Chilean Corporation (Sociedad Anónima Abierta) Securities Register No. 175 Santiago, November 30 th , 2011 Ger. Gen. No. 124/2011 Mr. Fernando Coloma Correa Superintendent Superintendency of Securities and Insurance Av. Libertador Bernardo O’Higgins 1449 Santiago Ref.: Material Information - Dividend Dear Sir, In accordance with articles 9 and 10.2, of the Securities Market Law 18,045, and the provisions set forth in General Rule No. 30 issued by that Superintendency, and under the powers vested in me, I inform you, as material information, that the Board of Directors of Enersis S.A., in a meeting held on November 30 th , 2011, has unanimously agreed to distribute on January 27 th , 2012, an interim dividend of Ch$1.46560 per share to be accounted for the company’s earnings for the 2011 period. This dividend accounts for 15% of net earnings for the period ended September 30, 2011, in accordance with the current dividend policy. In addition, as provided for in Circular 660/86 issued by the Superintendency, I hereby attach Form No. 1, containing information regarding this interim dividend agreed by the Board of Directors of Enersis S.A. in the meeting held on November 30 th , 2011. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer Enersis S.A. SUPERINTENDENCY SECURITIES AND INSURANCE CHILE INTERNAL USE: S.V.S. OFFICE FORM No.1 DIVIDEND DISTRIBUTION 0.01 Original Information: YES 0.02 Date: 30 /11 / 2011 (DD MM YY) 1. COMPANY IDENTIFICATION 1.01 Tax No.: 94.271.000-3 1.02 Date: 30 / 11 / 2011 (DD MM YY) 1.03 Company: ENERSIS S.A. 1.04 Securities Registry No.: 0175 1.05 Affected series: _Unique . 1.06 Ticker local Exchange: ENERSIS 1.07 Individualization movement: 84 2. AGREEMENT AND AMOUNT OF THE DIVIDEND 2.01 Date of agreement: 30/11/ 2011 (DD MM YY) 2.02 Agreement Settlement: 3 . (1: Ordinary Shareholders Meeting / 2: Extraordinary Shareholders Meeting / 3: Board Meeting) 2.03 Amount of the dividend: 2.04 Type of currency: $ . 3. SHARES AND SHAREHOLDERS WITH RIGHTS 3.01 Number of shares: 32,651,166,465 3.02 Closing Date: 21 / 01 / 2012 (DD MM YY) 4. DIVIDEND INFORMATION 4.01 Type of dividend: 1. (1: Interim / 2: Definitive minimum by law / 3 Definitive additional or eventual) 4.02 Year Ended: 30 / 09 / 11 (DD MM YY) 4.03 Type of payment: 1 (1: In cash / 2: Optional in cash or shares of the issuance / 3: Optional in cash or shares of others companies / 4: Other) 5. PAYMENT OF THE DIVIDEND IN CASH (In cash or optional in cash or shares) 5.01 Payment in cash: 1.46560 /acc. 5.02 Type of currency: $ . 5.03 Payment Date: 27 / 01 / 2012 (DD MM YY) (CONTINUE) 6. DISTRIBUTION OF THE OPTIONAL DIVIDEND IN SHARES 6.01 Started Date: / / (DD MM YY) 6.02 Expiration Option Date: / / (DD MM YY) 6.03 Date of the distribution of shares : / / (DD MM YY) 6.04 Series to choose: (Only if the option is in shares of the issuance) 6.05 Shares post movement: (Only if the option is in shares of the issuance) 6.06 Tax N° of the Issuer: (Only if the option is in shares in which the company is holder) 6.07 Ticker local Exchange: . 6.08 Factor of shares: shares to be received by one share with rights 6.09 Share price: Ch$/ share 6.10 Type of currency: $ . 7. OBSERVATIONS Tax Effects : The tax credit that could have this dividend will be announced promptly to shareholders Dividend : This dividend will be charged to 2011 Net Income and corresponds to 15% of the liquid net income for the year ended September 30, 2011, in accordance with the Dividend Policy for 2011. Hour, Place and Payment procedures : To all shareholders with its corresponding authorization, the dividend will be transferred into the bank account or saving account of the shareholder. To shareholders who asked the money by mail, the dividend will be delivered with a nominated check to the shareholders address posted in the Shareholders Registration. To shareholders who get it directly, they must do it in Banks labor days from January 27, 2012, in any branch of Banco de Crédito e Inversiones, BCI, within the country from Monday to Friday, between 9:00 to 14:00. This last option will be used by all shareholders with no specific indication and for those whose bank accounts notified verification problems. In cases in which checks are sent back from the Post Office or DCV Registros S.A., they will be maintained in custody until they are requested by shareholders. Newspaper and Publication Date : The publication of the dividend announcement, will be made in El Mercurio of Santiago newspaper, on January 3, 2012. Type of Entity : Publicly Held Limited Company Statement: "The information disclosed in this form is accurate and correct, therefore, I assume the corresponding legal responsibility.” SIGNATURE OF THE LEGAL REPRESENTATIVE : . NAME OF THE LEGAL REPRESENTATIVE : IGNACIO ANTOÑANZAS ALVEAR . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:December 02, 2011
